Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7, and 8  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 11251425. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in 11251425 are narrower than the limitations in the instant application and would anticipate the claimed formulas.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade names Ketjen black, Denka black, Super-P.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a carbon particle and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/180719 (Schroedle), the machine translation of which is referred to herein in view of 2014/0332731 (Ma).
With respect to claim 1, Schroedle teaches a lithium ion battery comprising a cathode having a particle having a lithium-containing mixed transition metal oxide (page 1, paragraph 6 - page 2, paragraph 2).  The battery may further comprise an anode, electrolyte, and a separator (page 18, paragraph 1).  The lithium mixed transition metal oxide may have the formula Li1+x(NiaCobMncMd)1-xO2 wherein M is Mg, Al, Ti, Fe, Cr, or V, a is 0.45 to 0.55, b is 0.17 to 0.34, c is 0.15 to 0.35, and d is 0 to 0.2.  (page 3, paragraph 7), wherein the amount of nickel may be 40 to 80 mol% (page 4, paragraph 3), which overlaps the range of 0.75 to 0.9. The particle has a core region in which the concentration of the nickel and manganese is substantially constant, and an outer region in which the concentrations of nickel and manganese have a gradient (Page 5, paragraph 1), such as the Ni decreases and the Mn increases, and the Co remains constant (page 9, paragraph 2), which reads on the instant claims when M1 is Ni and M2 is Mn.  The outer region would have different X2 and Z2 amounts which would read on Chemical Formula 2. The particle may have an average median particle size of 12.8 m (page 23, paragraph 3) and the core makes up 10-50% by weight of the particle (page 5, paragraphs 1-2).  One of ordinary skill in the art would expect 10-50% by weight of a particle having a size of 12.8 m to be at least 1.3 m in diameter, which would result in a core of greater than 0.6 m.
Schroedle fails to teach a small and large carbon particles. Ma teaches a rechargeable lithium ion battery (PP 0010, 0046) comprising a cathode (PP 0010).  The cathode may comprise cathode materials comprising carbon nanotubes with a combination of large and small diameters (which reads on the small surface area carbon) which may be used in combination with other forms of carbon (PP 0011), such as graphite particles having an average diameter of 20 micrometers (PP 0064) which reads on the large surface area carbon.  The combination of small and large particles provides solutions for dealing with various cathode material sand provide less binder loading and more active material (PP 0010-0011).  It would have been obvious to one of ordinary skill in the art at the time of filing to use large and small carbon materials as taught by Ma in the battery of Schroedle in order to provide solutions for dealing with various cathode material sand provide less binder loading and more active material.
With respect to claim 2, Ma teaches a battery having 4% CNT (small) and 1% graphene (large) (PP 0067), which would result in a large:small ratio of 20:80.
With respect to claims 3-4, Ma fails to teach the claimed ratios of large:small particles, however teaches that the ratio of large to small diameter nanotubes may depend on the selection of cathode materials (PP 0011), and therefore one of ordinary skill int eh art would be led to find the workable amount. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  	
With respect to claim 5, Ma teaches that the carbon nanotubes may be fibers (PP 0032).
With respect to claim 6, Ma teaches single-walled and multiwall carbon nanotubes (PP 0005) and graphite particles (PP 0064).  
With respect to claim 7, the concentration of the manganese may be 14% higher and the nickel may be 14% lower on the outer region than the core (page 23, paragraph 6).  Schroedle fails to teach the absolute value of X1-X2 and Z1-Z2, however one of ordinary skill in the art would expect 14% change in Ni/Mn to result in about 0.05 to 0.11 for |X1-X2| and 0.02 to 0.49 |Z1-Z2| based on the compositions discussed above. 
With respect to claim 8, the core makes up 10-50% by weight of the particle (page 5, paragraphs 1-2).  One of ordinary skill in the art would expect L1/L to be up to 0.5, which overlaps with Equation 9. 
With respect to claim 9, the particle may have an average median particle size of 12.8 m (page 23, paragraph 3) and the outer region makes up not more than 10% by weight of the particle (page 5, paragraphs 1).  One of ordinary skill in the art would expect 10% by weight of a particle having a size of 12.8 m to up to 1.3 m in diameter, which would allow for an outer part of greater than 0.4 m.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724     

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759